RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
 
Claims 17, 18, and 20-36 are pending in the application.  Claims 1-16 and 19 have been cancelled.  Claims 24-34 are withdrawn from consideration due to Applicant’s election.  
Amendments to the claims, filed November 23, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §112 (a) rejection of claims 17, 18, 20-23, 35, and 36, made of record in the office action mailed August 23, 2021, Page 2, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed November 23, 2021.
	
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 17, 18, 20-22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pat. Pub. 2009/0252917) in view of Lee (Novel Manufacturing Processes for Polymer Bead Foams).
Regarding claim 17, Weber teaches a molding made of foam (cellular material, Abstract), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding (Abstract; Figs. 4 and 6, Paragraphs [0022] and [0049]), where the fiber (F) has been introduced into the foam at an angle α of 30° to 60° relative to the thickness direction (d) of the molding (0° to 90°, Paragraph [0043]; Figs. 4-6, angles appear to be between 30° and 60°, specifically in at least one case 45°), and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is in the range from 2 to 6 (Fig. 4-5; Paragraphs [0043] and [0048]).  Weber additionally teaches the fiber region (FB1) and the fiber region (FB3) each independently account for 1% to 45% (where fiber penetrates cover layers, Fig. 6, Paragraphs [0022] and [0049]), and the fiber region (FB2) for 10% to 98% of the total length of a fiber (F) (Fig. 6).  Weber further teaches the ends of the fiber bundles can be placed against both surfaces of the cellular material and bonded thereto by laminating cover layers to both surfaces of the cellular material such that the ends of the fiber bundles tightly adjoin and are bonded to the surfaces of the cellular material (Paragraph [0048]).  In such case, the total surface area of the molding is closed to an extent of more than 30%, i.e. 100%, due to the presence of the cover layers.
Weber fails to teach the foam is expanded bead foam.
Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam molding of Weber be made of expanded bead foam as taught by Lee in order to obtain a 3-dimensionally shaped foam product with an ultra-low density.
Regarding claim 18, Weber teaches wherein the foam is based on at least one polymer selected from polyacrylate, polyimide, or a mixture thereof (Paragraph [0014]).
Regarding claims 20 and 35, Weber teaches in the molding, the first side of the molding from which the fiber region (FB1) of the fibers (F) projects is opposite the second side of the molding from which the fiber region (FB3) of the fibers (F) projects (Abstract; Figs. 4 and 6, Paragraphs [0047] and [0049]).
Regarding claims 21 and 22, the limitations “wherein the expanded bead foam of the molding is produced by a process comprising the following steps I) to VI): I) producing expandable polymer beads from the corresponding polymer in the presence of a blowing agent at elevated temperature, II) optionally cooling or expanding the blowing agent-laden expandable polymer beads, optionally with expansion of the polymer beads to partly expanded polymer beads, III) optionally performing a pelletization of the expandable polymer beads, IV) optionally prefoaming the expandable polymer beads and or optionally the partly expanded polymer beads at elevated temperature in the range from 95 to 150° C., or at low pressures in the range from 1 to 5 bar, in the presence of steam or of a steam/air mixture, to obtain expanded beads, V) introducing the partly expanded polymer beads from step II) or the pelletized beads from step III) or the expanded beads from step IV) into a shaping mold, VI) contacting the partly expanded 2) within the molding and is surrounded by the expanded bead foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding, where the fiber (F) has been introduced into the expanded bead foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding.

Claims 17, 18, 20-23, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of Lee (Novel Manufacturing Processes for Polymer Bead Foams).
Regarding claim 17, Day teaches a molding made of foam (Abstract, Paragraph [0002]), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is struts, Paragraph [0045]), while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding (Paragraph [0048]), where the fiber (F) has been introduced into the foam at an angle α of 30° to 60° relative to the thickness direction (d) of the molding (45°, 58°, Fig. 3, Paragraph [0046]) and wherein two or more fibers (F) are at an angle β to one another in the molding, where the angle β is in the range of β=360°/n where n is in the range from 2 to 6 (Fig. 3; Paragraph [0046]).  Day additionally teaches the fiber region (FB1) and the fiber region (FB3) each independently account for 1% to 45% (where the struts penetrate skin layers, Fig. 3, Paragraph [0064]), and the fiber region (FB2) for 10% to 98% of the total length of a fiber (F) (Fig. 3).  Furthermore, Day teaches the struts (at least one fiber) can protrude from the surface of the skins at a desired distance, for example 0.2 inches (Paragraph [0074]) and the core (fiber region (FB2)) can be 0.25-in. to 5.0-in. thick (Paragraph [0049]).  Therefore, assuming negligible skin thickness, the fiber region (FB1) and the fiber region (FB3) would each independently account for, at a minimum, 3.7% of the total length of a fiber (F) and the fiber region (FB2) would account for, at a maximum, 92.6% of the total length of a fiber (F).  Since the skin is much thinner than the foam core (see Fig. 3), the fiber region (FB2) would account for more than 10% of the total length of a fiber (F) and the fiber region (FB1) and the fiber region (FB3) would each independently account for less than 45% of the total length of a fiber (F).  Day further teaches the fibers (reinforcing struts, 35, Fig. 1, Paragraph [0048]) extend through the inner skins (36, Fig. 1, Paragraph [0048]) and flare laterally to overlie the inner skins, the inner skins are covered by outer skins (37, Fig. 1, Paragraph [0048]), and the reinforcements of both core and skins are impregnated or infused with an adhesive resin (Paragraph [0049]).  Therefore, the total surface are of the molding would be closed to an extent of more than 30%.

Lee teaches that bead foam technology is the only process that can produce 3-dimensionally shaped foam products with ultra-low densities (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foam molding of Day be made of expanded bead foam as taught by Lee in order to obtain a 3-dimensionally shaped foam product with an ultra-low density.
Since Day in view of Lee teaches the claimed molding, the molding of Day in view of Lee would inherently, or in the alternative it would have been obvious to, have a peel resistance greater than 1.3 kJ/m2.
Regarding claim 18, Day teaches wherein the foam is based on at least one polymer selected from polystyrene, polyethylene, or polyacrylate (Paragraph [0047]).
Regarding claims 20, 35, and 36, Day teaches i) in the molding, the first side of the molding from which the fiber region (FB1) of the fibers (F) projects is opposite the second side of the molding from which the fiber region (FB3) of the fibers (F) projects (Fig. 3, Paragraph [0048]), or ii) the molding comprises a multitude of fibers (F) (Fig. 3, Paragraph [0046]) or comprises more than 10 fibers (F) (struts) per m2 (spacing of struts within a row of struts is 0.25-2.0 inches = 0.00635-0.0508 m; rows of struts are spaced 0.5-1.0 inches apart = 0.0127-0.0254 m; Paragraph [0046]; this equates to ~741~12,246 struts (fibers) per m2).
Regarding claims 21 and 22, the limitations “wherein the expanded bead foam of the molding is produced by a process comprising the following steps I) to VI):I) producing expandable polymer beads from the corresponding polymer in the presence of a blowing agent at elevated temperature,II) optionally cooling or expanding the blowing agent-laden expandable polymer beads, optionally with expansion of the polymer beads to partly expanded polymer 2) within the molding and is surrounded by the expanded bead foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber projects from a second side of the molding, where the fiber (F) has been introduced into the expanded bead foam at an angle α of 10° to 70° relative to the thickness direction (d) of the molding.
grooves, Paragraph [0023]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 23, 2021 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  Arguments that are still relevant to the current rejections are addressed below.
Applicant argues that Table 3 in the originally filed specification shows that in the range of 30 to 60° for angle α higher specific shear moduli are obtained, thus the technical effects resulting from the differences between the claimed moldings and the moldings of the prior art are clearly showing.  Applicant argues that nothing in the art would have suggested such effects to be possible based on the instantly claimed invention, and as a result they would have been unexpected to the person of ordinary skill in the art. 
Applicant’s arguments have been previously addressed in the Final Office Action mailed August 23, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                 EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
January 29, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788